In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Segal, J.), dated December 1, 1993, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The respondent initially appeared in this proceeding on October 8, 1993, and the matter was adjourned to November 3, 1993. On that date, the respondent failed to appear, a warrant was issued, and the matter was adjourned to December 1,1993, for a warrant report. When none of the parties appeared on December 1,1993, the Family Court dismissed the petition. On December 15, 1993, the presentment agency moved, inter alia, to restore the matter to the calendar. The Family Court properly denied the presentment agency’s motion (see, Matter of Randy K., 77 NY2d 398). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.